Title: To George Washington from Colonel Joseph Trumbull, 14 May 1777
From: Trumbull, Joseph
To: Washington, George



Sir
Phila. 14th May 1777

I recd your Excellency’s commands of the 12th Inst. yesterday—I had before heard, of Genl McDougalls complaint of want of Provisions, & had given Orders to have the difficulty remedied—I have repeated them again now.
I apprehend the deficiency has happened from want of Teams & Forage, & a wish not to have too much Provisions on hand, at a Time, at Peekskill—when I came thro’ the Qr Master had but five Teams & little Forage on hand either at Peekskill or Danbury—I have applied to Genel Mifflin on the Subject & he has given Orders to Mr Hughes, &

Capt. Wadsworth thereon—I expect the latter is at Danbury by this Time, & I dare say, he’ll have matters properly managed, in my Department, in that Quarter, & I believe he will have the Provisions ordered into Ulster County, at the Places ordered, in much less Time than Genel McDougal seems to expect—The loss of the Onions was wholly owing to want of Teams for Transporting, they being employed, in other matters, tho’t of much greater Consequence—Most of the Flour, in Ulster & Orange Counties is purchased by my Agent—other kinds of Provisions, there are little or none in that part of the Country—From a Paragraph in a Letter of Mr Hughes’s to Genel Mifflin, I fear the Flour is not very Secure there, on Accot of the Numbers of Tories, in some parts of those County’s.
The Return of Provisions Genel McDougal, ordered from Mr Paulding the Issuing Commissary at Peekskill, is not in his Power to give, as he is not concerned in purchasing, only in Issuing—The Quantities of Flour purchased near the River, are large, & are now removing back from the River on both Sides, & to different places, in smaller Quantities, so as not to make, great Objects of the Enemy’s Attention. I have ordered returns made to me, of the places, quantities & in whose Care—which I expect daily, & will transmitt to your Excellency as soon as recd—I have within 40 & 50 miles of N. River, on the East side of it—About 6,000 bls Salted Beef & Pork, which is now moving—On Connecticut River, & near it—I have about 8 or 9,000 bls more, & eastward yet as much more, beside 5, or 6,000 bls lately taken from the Enemy, all which is purchased by my Agents in Massachusetts Bay, for Use of the Army—All which is ordered back from the Sea Coasts, & what is on Connecticut River is now moving Westward towards the North River, & back in the Country—I think Fresh Beef is as usual plenty in New England—A new regulation of the Comissary Department is under Consideration of Congress, which I believe will be very beneficial—I am told by Gentlemen of Congress, it will probably get thro’ in all this Week, the moment it is finished, & Congress dismiss me from Attendance here thereon, I shall come to your Excellency—I am really tired of Attending at this place, & shall rejoice to be dismissed—I shall see to it, that Proper Persons are ready to Attend the Army, in Caracter of Commissarys on any movement of the Army, that may take place. I am with the Greateste Respect Your Excellency’s Most Obedient Humble servt

Jos: Trumbull

